                 UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

  In the Matter of:

  BO MATTHEWS CENTER OF                             Case No. 21-81371-CRJ-R
  EXCELLENCE                                        Chapter 7


    RESPONSE TO PETITIONERS’ MOTION FOR APPOINTMENT OF
                      INTERIM TRUSTEE

       COMES NOW the Bo Matthews Center of Excellence (“BMCE”), and

 responds to Petitioners’ Motion for Appointment of Interim Trustee:

       1.     Petitioner’s motion for appointment of an interim trustee should be

 denied because this involuntary bankruptcy was filed for an improper purpose,

 without any legitimate basis, and is due to be dismissed for the reasons explained in

 BMCE’s pending Motion to Dismiss.             Because the bankruptcy is due to be

 dismissed, there is no reason to appoint a trustee or an interim trustee. Dismissal of

 this involuntary bankruptcy would render Petitioners’ pending motions moot.

        2.    Appointment of an interim trustee is “extraordinary remedy.” See In re

 Antonini, No. 09-16850-BKC-AJC, 2011 WL 5593157, at *3 (Bankr. S.D. Fla. Oct.

 26, 2011)In re Stillwater Asset Backed Offshore Fund Ltd., 485 B.R. 498, 509

 (Bankr. S.D.N.Y. 2013) “In any involuntary liquidation case, the ultimate decision

 that the debtor retain the management and control of property and the payment of

 debts or that these functions be taken over by a liquidating trustee constitutes a life
                                           1

Case 21-81371-CRJ7     Doc 24    Filed 08/25/21 Entered 08/25/21 16:19:49     Desc Main
                                Document      Page 1 of 3
 or death decision on the present financial life of the debtor, and a decision on the

 appointment of an interim trustee cannot be divorced from the impending decision

 on that question.” In re Rush, 10 B.R. 518, 524 (Bankr. N.D. Ala. 1980). “[T]he

 disruption to the financial life of a debtor by the appointment of an interim trustee

 could well leave the financial life of the debtor scarred and crippled beyond any real

 chance for recovery, although the debtor were victorious in resisting the involuntary

 petition.” Id.

       3.     Petitioners’ motion makes allegations which are entirely unsupported

 by any testimony, evidence, or supporting documentation.           Such unsupported

 assertions hardly warrant the extraordinary remedy of appointing an interim trustee.

 See In re Diamondhead Casino Corp., 540 B.R. 499, 507 (Bankr. D. Del. 2015) (“I

 find that the Petitioning Creditors have not met their burden to show that the

 extraordinary relief of an interim trustee during the gap period is appropriate.”).

       4.     Further, a motion for appointment of an interim trustee under Rule 2001

 requires the movant to provide a bond. Specifically, Rule 2001(b) states: “An

 interim trustee may not be appointed under this rule unless the movant furnishes a

 bond in an amount approved by the court, conditioned to indemnify the debtor for

 costs, attorney’s fee, expenses, and damages allowable under §303(i) of the Code.”

 The Court should not appoint an interim trustee and should instead in dismiss this




                                           2

Case 21-81371-CRJ7     Doc 24    Filed 08/25/21 Entered 08/25/21 16:19:49     Desc Main
                                Document      Page 2 of 3
 matter. However, if the Court for some reason decides to appoint an interim trustee,

 the Court should not do so without requiring a substantial bond from Petitioners.

       Respectfully submitted this 25th day of August, 2021.

                                   By: /s/ S. Dagnal Rowe, Sr.
                                          S. Dagnal Rowe, Sr.
                                          ASB-4298-E66S

                                   S. Dagnal Rowe, Sr.
                                   Richard J.R. Raleigh, Jr.
                                   Christopher L. Lockwood
                                   Counsel for The Bo Matthews Center of Excellence

                                   WILMER & LEE, P.A.
                                   100 Washington Street, Suite 100
                                   Huntsville, Alabama 35801
                                   (256) 533-0202 – Telephone
                                   (256) 533-0302 – Facsimile
                                   drowe@wilmerlee.com
                                   rraleigh@wilmerlee.com
                                   clockwood@wilmerlee.com



                           CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2021, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court’s electronic

 filing system to all parties indicated on the electronic filing receipt. Parties may

 access this filing through the Court’s electronic filing system.


                                   /s/ S. Dagnal Rowe, Sr.
                                   OF COUNSEL


                                            3

Case 21-81371-CRJ7      Doc 24    Filed 08/25/21 Entered 08/25/21 16:19:49      Desc Main
                                 Document      Page 3 of 3
